Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claims 1-8 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Hung et al. (US 2011/0083829).
Regarding claim 9, Yang (Paragraphs 17-21: Second embodiment encompassing at least Figures 4A-4D and Figure 5) discloses a flat heat exchanger, comprising:
A flat pipe part having a fluid channel (11) (Annotated Figure 5), two deformation parts (Annotated Figure 5 and Paragraph 36),
A first welded part (Annotated Figure 5 and Paragraph 36) and a second welded part (Annotated Figure 5 and Paragraph 36) respectively connected to two opposite ends of the flat pipe part via the deformation parts to close the fluid channel (Annotated Figure 5, Annotated Figure 4C, and Paragraph 36), and a capillary structure (13) (Paragraph 30), where at least part of the capillary is located within the fluid channel of the flat pipe part (Figures 4A-4D), where a length of each of the deformation parts is smaller than a length of the first welded part and a length of the second welded part (Annotated Figure 4C and Paragraphs 32-36: Both ends of the flat heat exchanger are produced by the same process).  However, Yang does not explicitly teach or disclose that a length of the capillary structure is equal to a length of the flat heat exchanger.
Hung et al. teaches flat heat exchanger, comprising at least: a flat pipe part having at least one fluid channel (100) (Figure 1a1), two opposite ends (10A and 10B) defining respective deformation/sealed parts (Figure 1a1 and Paragraph 22, see also Figure 1F), and a capillary structure (11) (Figure 1a1, see also paragraphs 17 and 23), where a length of the capillary structure is equal to a length of the flat heat exchanger (Figure 1a1, see also paragraphs 17 and 18 and 23: The capillary structure extends an entire length of the flat pipe part from end 10A to end 10B, where the ends are pressed closed and cut).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a capillary structure as disclosed by Yang with a length that is equal to a length of a flat heat exchanger as taught by Hung et al. to simplify heat pipe manufacturing by reducing a number of steps required to from the heat pipe (e.g. manufacturing respective ends of a heat pipe in a single step where a pipe part and a capillary structure are cut to length and sealed at the same time).


    PNG
    media_image1.png
    229
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    490
    media_image2.png
    Greyscale


Regarding claim 14, Yang discloses a flat heat exchanger as discussed above, where the capillary structure is entirely located within the fluid channel of the flat pipe part (Figure 4C).
Regarding claim 15, Yang (Paragraphs 17-21: Second embodiment encompassing at least Figures 4A-4D and Figure 5) discloses a flat heat exchanger, comprising:
A flat pipe part having a fluid channel (11) (Annotated Figure 5), two deformation parts (Annotated Figure 5 and Paragraph 36),
A first welded part (Annotated Figure 5 and Paragraph 36) and a second welded part (Annotated Figure 5 and Paragraph 36) respectively connected to two opposite ends of the flat pipe part via the deformation parts to close the fluid channel (Annotated Figure 5, Annotated Figure 4C, and Paragraph 36), and a capillary structure (13) (Paragraph 30), where at least part of the capillary is located within the fluid channel of the flat pipe part (Figures 4A-4D), and where there is no pipe shrinkage process performed on the flat pipe part (i.e. Yang does not contain any disclosure of a pipe shrinkage process), where a length of each of the deformation parts is smaller than a length of the first welded part and a length of the second welded part (Annotated Figure 4C and Paragraphs 32-36: Both ends of the flat heat exchanger are produced by the same process).  However, Yang does not explicitly teach or disclose that a length of the capillary structure is equal to a length of the flat heat exchanger.
Hung et al. teaches flat heat exchanger, comprising at least: a flat pipe part having at least one fluid channel (100) (Figure 1a1), two opposite ends (10A and 10B) defining respective deformation/sealed parts (Figure 1a1 and Paragraph 22, see also Figure 1F), and a capillary structure (11) (Figure 1a1, see also paragraphs 17 and 23), where a length of the capillary structure is equal to a length of the flat heat exchanger (Figure 1a1, see also paragraphs 17 and 18 and 23: The capillary structure extends an entire length of the flat pipe part from end 10A to end 10B, where the ends are pressed closed and cut).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a capillary structure as disclosed by Yang with a length that is equal to a length of a flat heat exchanger as taught by Hung et al. to simplify heat pipe manufacturing by reducing a number of steps required to from the heat pipe (e.g. manufacturing respective ends of a heat pipe in a single step where a pipe part and a capillary structure are cut to length and sealed at the same time).
Note: the claimed phrase “there is no pipe shrinkage process performed” (line 8) is being treated as a product by process limitation; that is, that the apparatus is not assembled by a process including a pipe shrinkage process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Hung et al. (US 2011/0083829), and further in view of Otani (JP 2001/324287 A).
Regarding claim 10, Yang discloses a flat heat exchanger as discussed above, where widths of the two opposite ends of the flat pipe part are substantially equal to a width of a middle portion of the flat pipe part (Figure 5: The heat exchanger has a substantially uniform with along its entire length).  However, Yang does not explicitly teach or disclose that a width of the first welded part and a width of the second welded part are larger than a width of the middle part of the flat pipe part.
Otani (Figure 4) teaches a flat heat exchanger, comprising: a flat pipe part (10) having a middle part (Figure 4), a first welded part (13), and a second welded part (17), where a width of the first welded part and a width of the second welded part are larger than a width of the middle part of the flat pipe part (Figure 4, see also Figure 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the welded parts and flat pipe part as disclosed by Yang with relative widths as taught by Otani to improve reliability of a flat heat exchanger through increased leak resistance by increasing a length (e.g. by increasing an effective surface area) of a welded part.
Regarding claim 11, Yang discloses a flat heat exchanger as discussed above, where the first welded part and the second welded part each have a first side and a second side opposite to each other (Annotated Figure 4C), where the first and second sides of the first and second welded parts are substantially the same in thickness (Figure 5, Annotated Figure 4C, and Paragraphs 32-36: The first and second welded parts have the same thickness in that the heat exchanger is of material having uniform thickness and the first and second welded parts are produced by the same process, and where the first side of the first welded part and the first side of the second welded part are respectively connected to the two opposite ends of the flat pipe part (Figure 5 and Annotated Figure 4C).
Regarding claim 12, Yang discloses a flat heat exchanger as discussed above, where the two opposite ends of the flat pipe part and the middle portion of the flat pipe part are substantially the same in thickness (Figure 5, Annotated Figure 4C, and Paragraph 36: The heat exchanger has substantially uniform thickness/height along its length).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Hung et al. (US 2011/0083829), and further in view of Lin et al. (US 2014/0345831).
Regarding claim 13, Yang discloses a flat heat exchanger as discussed above.  However, Yang does not explicitly teach or disclose that the capillary structure is partially located in the fluid channel of the flat pipe part, and another parts of the capillary structure are respectively located within and clamped by the first welded part and the second welded part.
Lin et al teaches a heat exchanger, comprising: a flat pipe part having a fluid channel (Figure 6: Defined by a portion of 1 and 4 that define an internal cavity of the heat exchanger), at least one welded part (Figure 6 and defined by a portion of 1 and 4 that are connected about a perimeter of the heat exchanger) (Figure 6), and a capillary structure (2), where the capillary structure is partially located in the fluid channel of the flat pipe part (Figure 6: See portion of element 2 within the fluid channel), and another parts of the capillary structure are respectively located within and clamped by the at least one welded part (Figure 6 and Paragraph 27: See portion of element 2 clamped between elements 1 and 4 about the perimeter of the heat exchanger).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the capillary structure as disclosed by Yang as partially located within and clamped by the at least one welded part as taught by Lin et al. to improve heat exchanger service life by preventing degradation of heat exchanger functionality by operatively securing a capillary structure in place (i.e. preventing movement or dislodgement of a capillary structure within a heat exchanger).

Response to Arguments
Regarding the arguments on page 5, lines 1-16:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 5, line 17 to page 6, line 7:
Applicant alleges that the cited art does not teach or disclose amended claims 9 and 15 in that the cited art does not teach or disclose “a length of the capillary structure is equal to a length of the flat heat exchanger” (claim 9, lines 11-12 and claim 15, lines 11-12).  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0008043 discloses capillary layer length in relation to heat pipe length.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763